Title: Louis McLane to James Madison, 13 February 1834
From: McLane, Louis
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Department of State
                                
                                Feby. 13th. 1834.
                            
                        
                         
                        I have the honor to acknowledge the receipt of your note of the 6th. instant, enclosing a letter for Mr.
                            Vail, which has been forwarded as desired. Very respectfully, Your Obdt. Servt.
                        
                            
                                Louis McLane.Secretary of State.
                        
                    